In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Grosvenor, J.), dated May 13, 2002, which, upon granting the juvenile’s motion to dismiss the petition, based upon a violation of the speedy trial provision of Family Court Act § 340.1, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Family Court properly granted the juvenile’s speedy trial motion and dismissed the petition (see Matter of George T., 99 NY2d 307 [2002]). Under the circumstances of this case and in light of the Presentment Agency’s failure to exercise reasonable diligence to secure the presence of the complaining police witness for the suppression hearing, the court properly denied the Presentment Agency’s request for an adjournment (see Matter of Latoya T., 221 AD2d 451 [1995]; Matter of Ronald D., 215 AD2d 757 [1995]; Matter of Nana O., 209 AD2d 621 [1994]; cf. Matter of Dashaun W., 266 AD2d 465 [1999]).
The appellant’s remaining contentions are without merit. .
In light of our determination, we need not reach the juvenile’s alternative argument in support of affirmance. Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.